Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ivan Kavrukov on 02/01/21.

The application has been amended as follows: 

Claim 24, line 8 after “template and” -- “a”-- has been replaced with “the”.
Claim 24, line 9 after “to provide” -- “the”-- has been replaced with “an”.
Claim 24, line 10 after “whether” -- “a”-- has been replaced with “the”.
Claim 24, line 30 beginning of the line -- “apressure”-- has been replaced with “a pressure”.
Claim 24, line 30 after “an indication” -- “of pressure”-- has been replaced with “of pressure”.
Claim 27, line 2 after “greater than” -- “1 75”-- has been replaced with “175”.


Examiner interprets according to the applicant specification “essentially flat” template to be a template with open angle of greater than 175 degrees. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793